Citation Nr: 0011033	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  99-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This appeal arose from an August 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for rheumatoid arthritis.  In April 1999, the 
veteran and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.  In September 1999, he testified at a personal 
hearing at the RO.  In October 1999, a supplemental statement 
of the case was provided to the veteran and his 
representative, which informed them of the denial of his 
claims for service connection for rheumatoid arthritis and 
osteoarthritis.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from osteoarthritis or rheumatoid arthritis which 
can be related to his period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of well grounded 
claims for service connection for osteoarthritis and 
rheumatoid arthritis.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The veteran's service medical records included a normal 
entrance examination performed in October 1959.  At the time 
of his December 1961 separation examination, he checked 
"yes" next to arthritis or rheumatism.  It was noted that 
he had been hospitalized between October 1960 and February 
1961 for a period of 92 days for what was described as 
swollen or painful joints due to rheumatoid arthritis.  There 
was no mention of any complaints of or treatment for 
osteoarthritis.

Private outpatient treatment records developed between 
February and November 1997 noted his complaints on November 
12 of bilateral knee, hip and ankle pain.  His knees were 
noted to be stable, with a negative Drawer sign.  There was 
no tenderness or crepitus and range of motion was full.  
There was no erythema or effusion.  His ankles were benign.  
X-rays of the knees were normal.  The assessment was 
generalized osteoarthritis.

VA examined the veteran in July 1998.  He stated that he had 
been hospitalized for 92 days in service after a gallon can 
of tomatoes had fallen from a shelf, striking him on the 
back.  He indicated that he had been diagnosed with 
rheumatoid arthritis, although no one really knew what was 
wrong with him.  He claimed that he had begun to suffer from 
aching and popping in the knees and ankles in the 1970's.  
The musculoskeletal examination noted that gross inspection 
of the upper and lower extremities had revealed them to be 
normal.  There was no digital hypertrophy or tenderness to 
palpation.  All the joints of the upper extremities displayed 
full range of motion.  Strength was 5/5.  There was no 
evidence of joint tenderness, swelling, erythema, heat or 
crepitance in any of the upper extremity joints.  His 
cervical and thoracic spines were not tender and his back 
displayed full range of motion.  There was only very slight 
right sacroiliac tenderness and only at the superior portion 
of the joint; the left side was normal.  There was also very 
scant tenderness at about L3-4.  His knees and ankles 
appeared to be normal and had full range of motion.  There 
was no heat, erythema, or tenderness of the knees or ankles.  
His knees were stable and were without joint line tenderness.  
His hips were also normal.  X-rays showed that his left knee 
and right ankle were normal.  The right knee showed slight 
patellar spurring and the left ankle had a small amount of 
calcaneal spurring.  The low back showed mild multilevel 
degenerative changes.  Significantly, the rheumatoid factor 
was negative.  The diagnosis was no evidence of rheumatoid 
arthritis.

The veteran testified at a personal hearing at the RO in 
September 1999.  He denied having had rheumatic fever as a 
child.  He was hospitalized for 92 days in service after a 
can of tomatoes had fallen and hit his back.  He reported 
that he had been treated at a hospital in Baltimore right 
after his discharge; however, this institution had told him 
that they had no records available.  

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record contains a 
reference to rheumatoid arthritis in the service medical 
records, thus suggesting the existence of a disease in 
service.  However, there is no objective evidence of the 
existence of a current disability.  The VA examination 
performed in July 1998 found no clinical evidence of the 
presence of rheumatoid arthritis.  Importantly, the 
rheumatoid factor had been negative.  The examiner 
specifically noted that no evidence of rheumatoid arthritis 
had been found.  Therefore, there is no current disability 
present which can be related to his service.  In regard to 
the osteoarthritis claim, it is noted that generalized 
osteoarthritis has been diagnosed; therefore, the existence 
of a current disability has been established.  However, a 
review of the service medical records revealed no mention of 
this condition in service; as a consequence, there is no 
objective evidence of the existence of this disease in 
service.  Moreover, no evidence has been offered to suggest a 
connection between his current osteoarthritis and his period 
of service (in fact, he admitted during his hearing testimony 
that no physician had ever told him that such a relationship 
existed).  While the veteran has expressed his belief that a 
relationship exists between his current complaints and his 
service, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, it is concluded that the 
veteran's claims are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for osteoarthritis is denied.

Service connection for rheumatoid arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


